UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6270


DENNIS COLES,

                Petitioner - Appellant,

          v.

TIMOTHY STEWART, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-03141-RDB)


Submitted:   May 18, 2015                   Decided:    August 6, 2015


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dennis      Coles,   a   federal   prisoner,   appeals     the   district

court’s orders denying relief on his 28 U.S.C. § 2241 (2012)

petition   and    denying     reconsideration.      We   have   reviewed   the

record and find no reversible error.             Accordingly, although we

grant leave to proceed in forma pauperis, we affirm the district

court’s orders.      We deny Coles’ motions to place the appeal in

abeyance and for release pending appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        2